Citation Nr: 0609249	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-06 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina that denied service connection for 
residuals of a right knee injury.  The veteran perfected a 
timely appeal of this determination to the Board.

In November 2003, the Board remanded this matter for 
additional development and adjudication.  This having been 
completed, the matter is again before the Board.


FINDINGS OF FACT

The veteran's right knee disability is not related to a 
disease or injury in service.


CONCLUSION OF LAW

A right knee condition was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June 2001 and April 2004, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim of service connection, as 
well as the type of evidence VA would assist him in 
obtaining.  The veteran was informed of his responsibility to 
identify, or submit directly to VA medical evidence, 
including evidence that shows an injury or disease in 
service, a current disability, evidence of a relationship 
between the current disability and a disease or injury in 
service.  The veteran was also informed that this evidence 
could consist of medical records or medical opinions, as well 
as evidence from other sources.  And the veteran was also 
generally invited to send evidence in his possession that 
pertains to the claim.

In addition, by way of September 2000 and August 2001 rating 
decisions, a March 2002 Statement of the Case, and an August 
2005 Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions made regarding the claims.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claim, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

At this point, the Board notes that, during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (regarding notice of five service connection 
elements); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical treatment records, lay 
statements submitted in support of the claim, and statements 
submitted by the veteran and his representative in support of 
his claim.  In addition, the Board notes that this matter was 
previously remanded for additional development in connection 
with the claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  
Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

The medical evidence in this case consists of the veteran's 
service medical records and post-service treatment records.  
The record also contains lay statements submitted in support 
of the claim.  

In this case, the veteran contends that he injured his back 
in service as the result of an fall from a vehicle.  The 
veteran also indicated that his right knee was injured in 
this fall.  The veteran's service medical records, however, 
are silent regarding complaints of or treatment for either a 
back injury or a right knee injury in service.  The veteran's 
separation examination is also negative regarding any injury 
or disability involving the veteran's right knee.  And the 
record is silent regarding any right knee condition within 
one year of service.   

After service, the veteran's medical records indicate that he 
was diagnosed in May 2002 as status post open reduction and 
internal fixation of tibial plateau fracture with traumatic 
degenerative changes.  There were no indications of recent 
injury, and a treatment noted also dated in May 2002 
indicated that the veteran injured his right knee 
approximately 15 years earlier and that he had surgery that 
helped him initially.  

A private treatment note dated in February 2000 indicated 
that the veteran reported hurting his leg in a service-
related accident and subsequently had surgery.  The note also 
indicated that the veteran fell two weeks prior to this and 
that his right knee bent medially causing severe pain and 
significant swelling.  He was diagnosed with a severe knee 
injury on a pre-existing injured knee.  The treatment note 
indicated that this physician had followed the veteran since 
1982 and also indicated that the original right knee injury 
was prior to that time. 

In January 1981, the veteran was afforded a VA examination 
for his back claim.  In this examination, the veteran stated 
that he injured his back in service when he fell from a 
vehicle.  He stated that he had discomfort in his back and 
that one leg or the other would give way, with the right leg 
giving way more than the left.  The veteran was denied 
service connection for this back injury.

Finally, the veteran submitted several lay statements in 
support of his claim.  In one statement, the veteran's wife 
indicated that the veteran had written to her while in the 
service stating that he had injured his back and leg in 
training and that he was on crutches and was having 
difficulty walking.  Other statements also indicated that the 
veteran was seen on crutches in the service and that the 
veteran had indicated that this was due to an accident in 
service.  Finally, the veteran also submitted statements 
indicating that he injured his leg in the same accident 
involving his back, that he wore a leg brace at the time, and 
has had a lot of trouble with the right knee since that time.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current right 
knee disability is related to his service.  There is no 
indication in the veteran's service records that he injured 
his right knee in service, and the veteran's separation 
examination is negative for any right knee disability.  In 
addition, the veteran's post-service records do not indicate 
any right knee condition until sometime prior to 1982, and 
one treatment note indicates that the veteran injured his 
knee approximately 15 years prior to the May 2002 treatment 
note.  Finally, the Board notes that none of the veteran's 
post-service medical records contain a medical opinion 
linking the veteran's knee condition with his active duty 
service.  

While the veteran did testify to right leg symptoms related 
to a stated back injury in service, and reported this to his 
treating physicians as well, the Board notes that, as a 
layperson, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is competent to report his symptoms, but 
his statements as to cause, onset or claimed aggravation must 
be supported by competent medical evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In addition, the Board notes that the lay statements 
submitted by the veteran are also not probative of the 
veteran's claim in that, while a lay person may testify 
regarding his or her observations, a lay person is not 
competent to offer a medical opinion regarding the existence 
or aggravation of the veteran's condition during his period 
of active duty service.  See Heuer v. Brown, 7 Vet.App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  In this regard, the lay statements indicate only 
that the veteran was observed using crutches in service and 
that the veteran reported that this was in connection with an 
in-service accident.  They do not indicate that the veteran 
injured his knee in service.

In sum, the medical evidence is against a finding that the 
veteran's current right knee condition had its onset in 
service.  And without medical evidence linking this condition 
with his active duty service, there is no basis upon which to 
establish service connection.  Service connection for a right 
knee condition must therefore be denied.  



ORDER

Service connection for residuals of a right knee injury is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


